October 25, 2011




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                            RICKEY ALLISON, Appellant

NO. 14-11-00605-CV                      V.

                 PATI REAL ESTATE HOLDINGS, LLC, Appellee
                           ____________________

      Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on May 3, 2011. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
RICKEY ALLISON.
      We further order this decision certified below for observance.